Petroleum Development Corporation IPAA OGISOctober 1, 2007San Francisco Steve Williams, Chairman & CEO Eric Stearns, Executive Vice President NASDAQ GSM:PETD Forward Looking Statements Certain matters discussed within this press release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than statements of historical fact included herein are forward-looking statements.Although PDC believes the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be attained. Factors that could cause actual results to differ materially from expectations include financial performance, oil and gas prices, drilling program results, drilling results, regulatory changes, changes in federal or state tax policy, changes in local or national economic conditions and other risks detailed from time to time in PDC's reports filed with the Securities and Exchange Commission, including quarterly reports on Form 10-Q, current reports on Form 8-K and annual reports on Form 10-K. The SEC permits oil and gas companies to disclose in their filings with the SEC only proved reserves, which are reserve estimates that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. The Company uses in this presentation the terms “probable” and “possible” reserves, which SEC guidelines prohibit in filings of U.S. registrants. Probable reserves are unproved reserves that are more likely than not to be recoverable. Possible reserves are unproved reserves that are less likely to be recoverable than probable reserves. Estimates of probable and possible reserves which may potentially be recoverable through additional drilling or recovery techniques are by nature more uncertain than estimates of proved reserves and accordingly are subject to substantially greater risk of not actually being realized by the Company. In addition, The Company’s production forecasts and expectations for future periods are dependent upon many assumptions, including estimates of production decline rates from existing wells and the undertaking and outcome of future drilling activity, which may be affected by significant commodity price declines or drilling cost increases. Contact Information Investor Relations Petroleum Development Corporation 120 Genesis Boulevard, PO Box 26 Bridgeport, West Virginia 26330 Phone: 304.842.3597Fax: 304.842.0913 www.petd.com Company Snapshot vMarket Cap (09/24/07) èApprox. $660 Million vProved Reserves è600+ Bcfe* v3-P Reserves (Proved, Probable, and Possible) è1 TCFE+* vProduction è28 Bcfe (2007E) vDiluted Average Shares Outstanding (2007) è14,860,000 Ø (Down 8% from 2006) * Reserves are based on internal Company estimates. Reserves included in probable and possible categories do not meet the SEC definitions of proved reserves and may be subject to greater risk of recovery than reserves meeting SEC requirements. See slide 2 regarding Forward Looking Statements 3P Reserves* Over 1 TCFE of Unrisked 3P reserves · Proved Undeveloped 27% · Proved Developed 33% · Probable 21% · Possible 19% See slide 2 regarding Forward Looking Statements See slide 3 regarding reserve estimate limitations Reserve* Distribution {Graphic} Probable and Possible Reserves* · Probable and possible reserves consist primarily of: o Grand Valley offset locations o Wattenberg field locations (5th spot, rule 318A and 40 acre locations) o Locations identified by seismic and offsets to producing wells in NE Colorado See slide 2 regarding Forward Looking Statements See slide 3 regarding reserve estimate limitations Probable/Possible Reserves* Over 400 Bcfe of Probable and Possible Reserves for Future Development · Piceance Basin 57% · NE Colorado 19% · North Dakota 5% · Wattenberg Field 19% See slide 2 regarding Forward Looking Statements See slide 3 regarding reserve estimate limitations Estimated Reserves* per Share {Graphic} 2007 Acquisition Summary · Use of proceeds from 2006 lease sale o $222 Million in acquisitions ($191 Million tax deferred) o 180 Bcfe (82% proved) 3P reserves · Acquisitions primarily in existing operating areas o Wattenberg Field, DJ Basin Colorado o Appalachian and Michigan Basins See slide 2 regarding Forward Looking Statements Key 2007 Activities · Active development program o On existing and acquired properties o 375 planned wells · Compression enhancement and mesa road completed in Piceance Basin · Acquired acreage and preparing to commence drilling in Barnett shale in late 2007 See slide 2 regarding Forward Looking Statements Core Operating Areas · Rocky Mountains o 2006 Proved Reserves: 265.5 Bcfe o 2006 Production: 14.1 Bcfe o 2007E Production: 24 Bcfe · Michigan Basin o 2006 Proved Reserves: 21.2 Bcfe o 2006Production: 1.4 Bcfe o 2007E Production: 1.8 Bcfe · Barnett Shale o Exploratory project Late 2007 drilling · Appalachian Basin o 2006 Proved Reserves: 36.0 Bcfe o 2006 Production:1.5 Bcfe o 2007E Production: 2.6 Bcfe See slide 2 regarding Forward Looking Statements Increasing Production {Graphic} Increasing Estimated Proved Reserves * {Graphic} Energy Market Exposure {Graphic} CIG Basis {Graphic} Enhancements to 2007 Operational Plan · Increased net Grand Valley wells · Drilling fewer net Wattenberg wells o Originally modeled Codell only completions; actual wells are multi-zone completions (J-sand, Codell and Niobrara, as appropriate) o Increased CAPEX in Codell refracs and Niobrara recompletions · Reduced activity level in ND and reallocated capital See slide 2 regarding Forward Looking Statements 2007 Actual vs. Production Forecast 2007 Production Forecast · 2007 Year End Estimates o Production of 28 Bcfe o Exit Rate of 100 Mmcfe/d Mid-year production increase from: o Late 2Q2007 Garden Gulch compression facility start-up (Grand Valley) § Gross capacity increased from 17 to 50 Mmcf/d § Reduced line pressure in Grand Valley o Addition of new wells throughout Rocky Mountain Region See slide 2 regarding Forward Looking Statements Production Increase{Graphic} Drilling Activity{Graphic} Grand Valley Field, Piceance Basin, Colorado 2007 Plan · July 2007 net daily production 27 Mmcfe/d (2006 exit rate was 15.4 Mmcfe/d) · Approximately 355 net locations on 10-acre spacing o 148 net PUD locations o 207 remaining unproved locations · Drill 41 net wells o 50 Bcfe added by drilling o $93 Million D&C cost See slide 2 regarding Forward Looking Statements Grand Valley Achievements · Reduced drilling time o Valley wells drilled in 11 days (2007) vs 18 days (2005) o Mesa top directional wells drilled in 15 days (2007) · Improved Completion Design o Slick Water Fracs – cleaner, non-gelled fluid results in improved EURS o 20% increase of per-well EURs from 1.25 to 1.5 Bcfe o Increase IP rate from 820 to 1,100 Mcfd See slide 2 regarding Forward Looking Statements Wattenberg Field, DJ Basin, Colorado · July 2007 net daily production 28 Mmcfe/d (2006 net exit rate 18.6 Mmcfe/d) · 3P reserves include over 900 net undeveloped locations: o 40 acre PUD locations o Rule 318A locations o 5th spot locations · 800 Codell and/or Niobrara refracs See slide 2 regarding Forward Looking Statements Wattenberg Field, DJ Basin, Colorado 2007 Plan · Drill 108 net wells o Add estimated 34 Bcfe drilling reserves o Shifted focus from single zone to multi-zone completions (J-sands, Codell, & Niobrara) · 164 re-completions and re-fracs o Some booked and some reserve additions · $86 Million D&C cost See slide 2 regarding Forward Looking Statements NECO Field Area, Eastern DJ Basin, Colorado · July net daily production 11.6 Mmcfe/d (2006 net exit rate 8.5 Mmcfe/d) · 29,160 acres available for drilling · 8 defined structures (3D and 2D seismic) · 100 PUD locations · 200 potential locations See slide 2 regarding Forward Looking Statements NECO Field Area, Eastern DJ Basin, Colorado 2007 Plan · Drill 141 wells, PDC 100%WI · 31 Bcfe added by drilling · $33 Million D&C cost · Acquiring 50 square miles of additional 3D seismic o Potential addition of 100-200 locations See slide 2 regarding Forward Looking Statements Appalachian and Michigan Operation Areas Appalachian Michigan Operated Wells 1365 206 2006YE Proved Reserves 36.0 Bcfe 21.2 Bcfe 2007 Acquisition Proved Reserves * 30.1 Bcfe 4.6 Bcfe % of 2roved 84% 22% 2007E Production* 2.6 Bcfe 1.8 Bcfe Increase from 2006* 86% 20% July 2007 Net Daily Production 6.2 Mmcfe/d 4.5 Mmcfe/d See slide 2 regarding Forward Looking Statements Continuing Our Success · Low-risk resource plays · Strong development inventory o Piceance, Wattenberg and Neco all have significant proved and unproved potential · Proven multi-basin operator o Barnett shale activity planned · Strong balance sheet · Skilled and experienced management and technical team See slide 2 regarding Forward Looking Statements Petroleum Development Corporation IPAA OGISOctober 1, 2007San Francisco Steve Williams, Chairman & CEO Eric Stearns, Executive Vice President NASDAQ GSM:PETD
